         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  OWNERS INSURANCE COMPANY,

                                        Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        CV 318-037

                  HARPER BUILT, LLC, et. al.,

                                        Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     pursuant to the Final Judgment dated July 9, 2019, it appears all claims in this case have been

                     resolved, the Court finds it appropriate to enter judgment. In accordance with the May 1st Consent

                     Order, as amended by the Court's Order of June 6th, it is hereby ORDERED, ADJUGED, and

                     DECREED that Judgment is entered in favor of Plaintiff Owners Insurance Company and against

                     Defendants Harper Built, LLC and Harper Built Construction, LLC. Any remaining claims in this

                     case are hereby dismissed without prejudice. This case stands closed.




            07/09/2019                                                          Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
